Title: [Diary entry: 22 March 1786]
From: Washington, George
To: 

Wednesday 22d. Thermometer at 50 in the morning—58 at Noon and 58 at Night. Wind rather variable, but chiefly from the Westward. About noon it lowered and a large circle appeared round the Sun—but the Sun set clear and the evening was red. Had the intervals between my Cape Wheat hoed. Cut the top of every other row of the first sowed of it about 8 Inches from the ground it being not less than 12 or 14 Inches high and many of the blades, in places, appearing to be dying. Left the alternate rows untouched, to see what effect this cutting will have. The second sowing of this Wheat appears very lively & thriving. Having a few grains of it left I had it planted in the missing places. Hoed the ground behind the Garden again and planded therein, in three Rows 177 of the wild, or Cherokee plumb; (sent me by Mr. Geo. A Washington) 8 inches a part in the rows with 18 inch intervals. Also hoed up, under the Pines, in the inclosure near H[ell] hole abt. 4 Rods of ground wch. is much shaded, and poor, to try whether it will bring the orchard grass. Rid to all my Plantations; directed the Overseer at Dogue Run to harrow the ground wch. had been sometime plowed for Oats, in order to get it ready for sowing, though it was much wetter than were to be wished. Did the same in the Neck, or River plantation, where the ground intended for the same purpose was in like condition.